Citation Nr: 0732204	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had creditable active service from September 1962 
to March 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was filed in November 2004, a 
statement of the case was issued in February 2005, and a 
timely substantive appeal was received. 
 
The veteran requested a hearing before the Board and withdrew 
that request in August 2007.

The October 2004 rating decision also denied entitlement to 
service connection for mental distress and bilateral knee 
disabilities, and the veteran filed a notice of disagreement 
in November 2004. A statement of the case was issued in 
February 2005.  However, in his substantive appeal the 
veteran expressly indicated that he was only appealing the 
left shoulder issue.  Thus, the mental distress and bilateral 
knee disability issues are not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 


FINDING OF FACT

Chronic left shoulder disability was not manifested during 
the veteran's period of honorable active service from 
September 1962 to March 1963, nor is chronic left shoulder 
disability otherwise related to such service.


CONCLUSION OF LAW

Chronic left shoulder disability was not incurred or 
aggravated during a period of active service from which the 
veteran was discharged or released from service under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in July 2004.  
The letter predated the October 2004 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in April 2007.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The April 2007 letter has clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

In April 2007, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service private 
medical records, and post-service VA medical records.  While 
the veteran has not been afforded a VA medical examination 
with etiology opinion in connection with the current claim, 
as more particularly explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

As will be discussed in detail below, a claim of service 
connection for left shoulder disability was previously denied 
in a January 1995 RO decision, and the basis of such denial 
was that his dishonorable period of service from November 
1964 to January 1966 was a bar to VA compensation benefits.  
Thus, a merits analysis was not conducted with regard to the 
actual claim of service connection.  As his November 2002 
claim of service connection is on the basis that such injury 
occurred during his honorable period of service, the Board 
interprets such claim as a new claim, as opposed to a claim 
to reopen.  While acknowledging that the October 2004 rating 
decision initially denied the claim of service connection on 
the basis that the veteran had failed to submit new and 
material evidence, the Board notes that a merits analysis of 
the claim was addressed in the July 2007 supplemental 
statement of the case.  Thus, the Board finds no prejudice to 
him in proceeding with the issuance of a decision on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue before the Board involves a claim of entitlement to 
service connection for left shoulder disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the evidence of record reflects that the veteran 
had honorable service from September 1962 to March 1963, and 
a DD Form 214 reflects active service from November 1964 to 
January 1966 in which he was discharged under conditions 
other than honorable.  A May 1966 Administrative Decision 
brought out testimony that the veteran gave evidence of 
unfitness, had frequent incidents of discreditable nature 
with civil and military authorities, and also had an 
established pattern for shirking.  Based on this testimony, 
it was found evident that the veteran was guilty of 
persistent and willful misconduct.  It was determined that 
the veteran's discharge was under conditions other than 
honorable, which barred him from receiving VA benefits under 
applicable laws based on this period of service.  In August 
1977, the Department of the Army stated that the veteran's 
discharge under conditions other than honorable had been 
upgraded to under honorable conditions.  However, an 
Administrative Decision in November 1978 determined that the 
veteran is not eligible for VA benefits based on his service 
from November 1964 to January 1966 because the May 1966 
Administrative Decision determined that the veteran's conduct 
while in the military involved persistent and willful 
misconduct.  

Eligibility for VA benefits requires that the claimant, or 
the appropriate relative of a person claiming benefits as a 
dependent or survivor, attain the status of veteran.  See 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
from service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).

Under certain circumstances, VA regulations bar entitlement 
to VA benefits when the former service member was discharged 
under other than honorable conditions. That bar applies if it 
is determined that a discharge under other than honorable 
conditions was issued because of willful and persistent 
misconduct.  See 38 C.F.R. § 3.12(d)(4).

In October 1994, the veteran filed a claim of service 
connection for left shoulder disability.  He claimed that he 
incurred injury to the left shoulder in May 1965 while 
stationed in Germany.  The RO issued a denial of this claim 
in January 1995 on the basis that this period of service 
ended by a character of discharge that does not qualify him 
for disability compensation.  The veteran did not file a 
notice of disagreement, and the decision is final.  38 
U.S.C.A. § 7105.  In June 1999, the veteran filed a claim of 
entitlement to medical care eligibility under 38 U.S.C.A. 
Chapter 17 for a left shoulder injury which he claimed he 
suffered during service in 1965.  In January 2000, the RO 
denied entitlement to medical care eligiblity under 38 
U.S.C.A. Chapter 17.  The veteran did not file a notice of 
disagreement, and the decision is final.  38 U.S.C.A. § 7105.

In a December 2003 statement from the veteran, he claimed 
that he suffered a separated left shoulder in 1963 while 
stationed in Germany.

A July 1962 Report of Medical Examination performed for 
enlistment purposes reflects that the veteran's 'upper 
extremities' were clinically evaluated as normal.  Service 
medical records are devoid of any complaints or diagnoses 
pertaining to the left shoulder.  A February 1963 Report of 
Medical Examination conducted for separation purposes 
reflects that the veteran's 'upper extremities' were 
clinically evaluated as normal.  An October 1964 Report of 
Medical Examination conducted for re-enlistment purposes 
reflects that the veteran's 'upper extremities' were 
clinically evaluated as normal.  Service medical records 
dated in March 1965 reflect that the veteran injured his left 
shoulder.  The impression was dislocation and muscle rupture.  
An April 1965 service medical record reflects a diagnosis of 
left shoulder sprain.  A December 1965 Report of Medical 
Examination conducted for separation purposes reflects that 
the veteran's 'upper extremities' were clinically evaluated 
as normal.  

A VA Examination conducted in October 1999 reflects an 
impression of a normal left shoulder.  The medical examiner 
took an x-ray which revealed a normal left shoulder.  VA 
outpatient treatment records from July 2004 reflect an 
impression of left shoulder recurrent dislocation and pain 
with signs of capsule contraction.  

While the Board acknowledges the veteran's contentions 
regarding a left shoulder injury sustained in 1963, there is 
no persuasive evidence to support a finding that he sustained 
a left shoulder injury during his first period of active 
service.  Service medical records from his first period of 
service are completely devoid of a shoulder injury.  
Moreover, the veteran's upper extremities were clinically 
evaluated as normal on separation from service in March 1963.  
Additionally, the evidence of record does not support a 
finding that he was in Germany in 1963, nor at any point 
during his first period of service.  Notwithstanding this, 
the veteran's contentions pertaining to a 1963 in-service 
injury are in direct contradiction to prior submissions in 
which he claimed that a left shoulder injury occurred in 
1965, during his second period of service.  As detailed 
hereinabove, service medical records from his second period 
of service do reflect that he sustained a left shoulder 
injury in March 1965.  However, as stated above, the veteran 
states that the injury occurred during the earlier period of 
service.  The Board finds that, without contemporaneous 
evidence or other corroboration, the veteran's statement is 
insufficient to establish onset during that period.

The Board has considered the veteran's own lay statements to 
the effect that his left shoulder disability is causally 
related to his first period of active service.  However, the 
veteran's assertions in this regard are inconsistent with the 
totality of the evidence.  The preponderance of the evidence 
is against the veteran's claim.  It follows that there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


